Case 1:19-cv-00265-CG-N Document 48 Filed 06/17/20 Page 1 of 3           PageID #: 300




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

 MARY HARRIS,                                )
                                             )
         Plaintiff,                          )
                                             )
 vs.                                         )   CIVIL ACTION NO. 19-0265-CG-N
                                             )
 MONROE COUNTY PUBLIC                        )
 LIBRARY BOARD OF TRUSTEES;                  )
 MONROE COUNTY COMMISSION,                   )
 et al.,                                     )
                                             )
         Defendants.                         )

                                         ORDER

         After due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made,

the Report and Recommendation of the Magistrate Judge (Doc. 45) made under 28

U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala.

GenLR 72(a)(2)(S), and dated May 22, 2020, is ADOPTED as the opinion of this

Court.

         Accordingly, the following is ORDERED:

   1. Defendant the Monroe County Commission’s motion to dismiss under Federal

         Rule of Civil Procedure 12(b)(6) (Doc. 15) is GRANTED, and all claims

         against it in this action are DISMISSED with prejudice;

   2. Defendant Steve Stacey’s Rule 12(b)(6) motion to dismiss (Doc. 33) is

         GRANTED as to the libel, slander, and defamation claims in Count 4 of the

         complaint, and as to the 42 U.S.C §§ 1981 and 1981a claims in Count 1, such
Case 1:19-cv-00265-CG-N Document 48 Filed 06/17/20 Page 2 of 3         PageID #: 301




      that those claims are DISMISSED with prejudice; DENIED as to his

      assertions of immunity under the Alabama Volunteer Service Act; and

      DENIED without prejudice as to his remaining arguments to allow

      Plaintiff Mary A. Harris the opportunity to file an amended complaint;

   3. the Rule 12(b)(6) motion to dismiss filed by Defendants the Monroe County

      Library Board of Trustees (“the Board”), Ann Pridgen, Shannon Powell, and

      Jerome Sanders (Doc. 35) is GRANTED as to the §§ 1981 and 1981a claims

      in Count 1, such that those claims are DISMISSED with prejudice;

      DENIED as to assertions of immunity under the Alabama Volunteer Service

      Act and the Board’s lack of capacity to be sued; and DENIED without

      prejudice as to their remaining arguments to allow Harris the opportunity

      to file an amended complaint;

   4. that Harris is DENIED leave to amend her complaint to assert claims

      against the Board under Title VII of the Civil Rights Act of 1964, and to

      assert claims under the Age Discrimination in Employment Act of 1967

      (“ADEA”) against any defendant but the Board;

   5. that Harris is GRANTED leave to amend her complaint to assert the new

      factual allegations, the new ADEA claims against the Board, and the new

      causes of action under § 1983 against all defendants except the Monroe

      County Commission, set forth in her proposed amended complaint (Doc. 34-

      3);




                                         2
Case 1:19-cv-00265-CG-N Document 48 Filed 06/17/20 Page 3 of 3          PageID #: 302




   6. that, in filing her amended complaint, Harris is required to (1) set forth each

      distinct cause of action under § 1983 and the ADEA in a separate count, (2)

      omit “and/ or the rights or privileges otherwise guaranteed to her by federal

      law” and any similar catch-all provision purporting to assert claims not

      specifically stated in the amended complaint, and (3) identify with reasonable

      specificity the factual allegations underlying each separate cause of action;

      and

   7. Harris must file and serve her amended complaint in accordance with the

      foregoing directives no later than July 1, 2020. Harris is reminded that,

      under this Court’s local rules, her amended complaint must “reproduce the

      entire pleading as amended and may not incorporate any prior pleading by

      reference.” S.D. Ala. CivLR 15(a).

      DONE and ORDERED this 17th day of June, 2020.


                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE




                                           3
